Citation Nr: 0921944	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability (left eye persistent hyaloid artery.)

2.  Entitlement to service connection for a low back 
disability (mild degenerative disc disease.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left eye disability and a low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran's service medical records reflect that she was 
involved in an automobile accident in September 1993, when 
she was rear-ended and hit her head against the car window.  
Following the accident, she reported experiencing neck 
stiffness, headaches, and shoulder stiffness, popping, and 
pain.  The pain radiated into her arms.  She was assessed as 
having suffered mild head trauma.  On various follow-up 
examinations, she continued to complain of neck and right 
shoulder pain, but did not mention low back pain.  However, 
in October 1994, she reported that she had suffered from low 
back pain ever since the accident.  October 1994 and November 
1994 physical therapy records for a separate right knee 
disability reflect complaints of back pain, which at times 
was worse on activity, and other times was described as 
feeling better.  In November 1995, she reported that she had 
been receiving trigger point injections for her low back pain 
ever since the accident.  She also reported that she had been 
experiencing numbness and pain in her right arm.  In 
September 1997, she complained of back pain which might have 
been caused by her son jumping on her.  Physical examination 
revealed mild tenderness at L4-L5.  The assessment was 
mechanical low back pain.  She was given medication for pain 
and educated about back exercises. 

Post-service VA treatment records reflect treatment for low 
back pain.  In September 2003, she stated that she had 
experienced low back pain ever since the accident in 1993.  
At that time, she did not have any radiating symptoms. A 
September 2005 CT scan revealed minimal degenerative disc 
disease at L4-L5. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination of her spine.  Because the Veteran's service 
medical records demonstrate that she was involved in an 
automobile accident, and subsequently complained of low back 
pain which she reported had been present ever since the 
accident, and it remains unclear to the Board whether her 
currently diagnosed degenerative disc disease is related to 
this accident, the Board finds that a remand for an 
examination and opinion is necessary in order to fairly 
address the merits of the claim.  McClendon v. Nicholson, 20 
Vet. App. 79 (2008).

Service medical records reflect that the Veteran entered 
service with left eye persistent hyaloid artery, which was 
described as a birth defect on her January 1992 physical 
evaluation screening.  In February 1994, the Veteran was 
evaluated for possible eye surgery due to decreased visual 
acuity in the left eye and headaches.  The physician 
determined that surgery would not be beneficial at that time.  
In February 1995, she again complained of a decrease in her 
visual acuity, which was considered to be secondary to 
opacification and amblyopia.  In November 1995, she reported 
that it was difficult for her to see while driving at night.  
She sought a second opinion as to whether corrective surgery 
would be appropriate, and the physician stated that it was 
not advised at that time.  In April 1996, she complained of 
seeing black spots that would not move, but would fade when 
she looked at a particular object.  The spots were considered 
to be secondary to persistent hyaloids artery of the left 
eye.  She also complained of headaches.  She was prescribed 
contact lenses which might alleviate those symptoms.  In June 
1999, she underwent cataract surgery.  Post-surgery, she 
complained of headaches, seeing spots, and feeling a 
"pulling" feeling while readings.  It was noted that the 
surgery had gone well and there was progressive healing.  A 
December 1999 evaluation demonstrated that she needed no 
further treatment, as the surgery was determined to have been 
successful.

Post-service VA treatment records reflect that in February 
2004, she reported seeing dark floaters in the left eye.  
There was decreased visual acuity in the left eye.  No other 
abnormalities were found. 

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b) (2008).  In this case, it is unclear whether 
the Veteran's congenital left eye condition, left eye 
persistent hyaloid artery, was aggravated by her active 
service, or whether the June 1999 surgery was performed due 
to a natural progression of the disease.  Therefore, the 
Board finds that a remand for an examination and opinion is 
necessary in order to fairly address the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination for the purpose of 
ascertaining whether any current back 
disability is related to her period of 
active service, including the 1993 
automobile accident.  The physician should 
review the record and render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disability is related 
to the 1993 automobile accident or to any 
other incident of her service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions must be provided.

2.  Schedule the Veteran for a eye 
examination for the purpose of 
ascertaining whether any current eye 
problems are related to her period of 
active service, including the June 1999 
eye surgery.  The physician should 
diagnose all left eye pathology present.  
The physician should review the record and 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
left eye disability is etiologically 
related to the Veteran's period of 
service, to include the vision complaints 
she experienced throughout her years of 
service and the June 1999 left lens 
extraction.  Additionally, the examiner 
should specifically comment as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
pre-existing congenital eye defect, such 
as left eye persistent hyaloid artery, was 
aggravated or permanently worsened as a 
result of her active service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions must be provided.

3.  Then, readjudicate the Veteran's 
claims.  If any decision remains adverse 
to the appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

